                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 1 of 12



                                        1   MARK E. FERRARIO
                                            Nevada Bar No. 1625
                                        2   JASON K. HICKS
                                            Nevada Bar No. 13149
                                        3   GREENBERG TRAURIG, LLP
                                            10845 Griffith Peak Drive, Suite 600
                                        4   Las Vegas, Nevada 89135
                                            Telephone: (702) 792-3773
                                        5   Fax:         (702) 792-9002
                                            Email: ferrariom@gtlaw.com
                                        6          hicksja@gtlaw.com
                                        7   Attorneys for Dana Dorado
                                        8                                    UNITED STATES DISTRICT COURT
                                        9                                        DISTRICT OF NEVADA
                                       10   SANDRA M. MEZA-PEREZ, an individual,             Case No.: 2:19-cv-373-APG-NJK
                                       11                       Plaintiff,
                                       12           v.
                                                                                             MOTION FOR SANCTIONS UNDER
10845 Griffith Peak Drive, Suite 600




                                       13   SBARRO LLC dba SBARRO PIZZA, a                   FED. R. CIV. P. 11 BY DANA DORADO
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)




                                            foreign limited liability company; SBARRO,
          (702) 792-3773




                                       14   INC. dba SBARRO PIZZA, a foreign
                                            corporation; ZACHARY CEBALLES, an                ORAL ARGUMENT REQUESTED
                                       15   individual; EFRAIN HERNANDEZ, an
                                            individual; JESUS ALATORRE, an individual;
                                       16   DANA DORADO, an individual,
                                       17                       Defendants.
                                       18

                                       19           Defendant Dana Dorado, by and through her undersigned counsel, the law firm of Greenberg

                                       20   Traurig, LLP, submits this motion for sanctions pursuant to Fed. R. Civ. P. 11 (“Motion”). This

                                       21   Motion is made and based upon the following memorandum of points and authorities, the pleadings

                                       22   and papers on file herein, the exhibits attached thereto, and any oral argument to be entertained by

                                       23   the Court.

                                       24   ///

                                       25   ///

                                       26   ///

                                       27   ///

                                       28


                                                                                       Page 1 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 2 of 12



                                        1                         MEMORANDUM OF POINTS AND AUTHORITIES

                                        2           The Court should impose sanctions upon Plaintiff and her counsel under Fed. R. Civ. P. 11(b)

                                        3   and (c) for filing and maintaining a baseless lawsuit against defendant Dana Dorado. By initiating

                                        4   this action, which at its core is a rape lawsuit with extraordinarily serious, indeed criminal, allegations,

                                        5   Plaintiff’s counsel represented that they conducted a “reasonable inquiry” pre-suit and that Plaintiff’s

                                        6   claims and factual contentions against Ms. Dorado “have evidentiary support,” or otherwise that it is

                                        7   likely those claims and contentions would have evidentiary support “after a reasonable opportunity

                                        8   for further investigation or discovery.” Fed. R. Civ. P. 11(b)(3). However, it is clear after briefing on

                                        9   Ms. Dorado’s Motion to Dismiss and through initial document exchanges that Plaintiff has no

                                       10   evidentiary support for her claims against Ms. Dorado and she never will. Instead, the evidence shows

                                       11   Plaintiff’s allegations against Ms. Dorado are simply false. This information has been in Plaintiff’s

                                       12   possession at all times, and her counsel knew, or should have discovered the same, had they conducted
10845 Griffith Peak Drive, Suite 600




                                       13   a reasonable inquiry before suing Ms. Dorado. Schutts v. Bently Nevada Corp., 966 F. Supp. 1549,
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   1562 (D. Nev. 1997) (“[t]he issue is . . . whether a reasonable attorney, having conducted an

                                       15   objectively reasonable inquiry into the facts and law, would have concluded that the offending paper

                                       16   was well-founded”); Smith v. Ricks, 31 F.3d 1478, 1488 (9th Cir. 1994) (the test if objective and,

                                       17   “Counsel can no longer avoid the sting of Rule 11 sanctions by operating under the guise of a pure

                                       18   heart and empty head”). They did not, and they still refuse to dismiss Plaintiff’s claims after being

                                       19   confronted, thus warranting the imposition of sanctions.

                                       20   I.      INTRODUCTION

                                       21           Plaintiff is a former Sbarro employee who alleges that she was repeatedly sexually assaulted

                                       22   by her co-workers, co-defendants Hernandez, Ceballes, and Alatorre, while she was employed by

                                       23   Sbarro Pizza in Las Vegas from April 13, 2016 to May 2017. See First Amended Complaint, ECF

                                       24   No. 7 at ¶¶ 1, 18. Ms. Dorado is Sbarro’s Human Resource Field Director and resides in Colorado.

                                       25   Id. at ¶ 23. Plaintiff has sued Ms. Dorado based upon her demonstrably false contention that Ms.

                                       26   Dorado knew Plaintiff was being subjected to sexual assault, rape, and the like by her co-workers

                                       27   during Plaintiff’s employment, but purposefully did nothing about it and instead conspired with these

                                       28   co-defendants. These false accusations serve as the basis for Plaintiff’s equally unsustainable legal


                                                                                           Page 2 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 3 of 12



                                        1   theory that Ms. Dorado individually owed Plaintiff a legal duty to protect Plaintiff from her co-

                                        2   workers but failed to satisfy that duty when Ms. Dorado “refused” to investigate Plaintiff’s

                                        3   complaints. 1

                                        4           None of that is true and Plaintiff and her counsel have known as much at all times. Plaintiff

                                        5   states she began being assaulted in May or June 2016. Id. at ¶ 50. Plaintiff alleges she complained

                                        6   about her reduced hours and theft at the store on March 9, 2017, nearly a year into her alleged abuse,

                                        7   but still admits she did not tell Ms. Dorado about the sexual assault at that time. Id. at ¶ 57, 60. Plaintiff

                                        8   filed a complaint with NERC first raising abuse the following month on April 17, 2017. Id. at ¶ 6.

                                        9   She then made a reference to sexual assault to Ms. Dorado for the first time on April 18, 2017, the

                                       10   day after she went to NERC. ECF No. 64 at 8:3-5 (stating in her Opposition to Ms. Dorado’s Motion

                                       11   to Dismiss that she notified Ms. Dorado of “serious workplace violations” on March 9, 2017 (i.e. the

                                       12   theft and hours) and again on April 18, 2017 (the assault)). Plaintiff stopped showing up to work
10845 Griffith Peak Drive, Suite 600




                                       13   shortly after filing her NERC charge. April 18, 2017 is the last date on which Plaintiff stated to NERC
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   she was discriminated against. See Exhibit 4 to First Amended Complaint, ECF No. 7-4 (updated

                                       15   NERC charge signed by Plaintiff on June 29, 2017, which is months after she quit). Thus, the facts

                                       16   show that Ms. Dorado did not know about the alleged assaults until long after Plaintiff says they

                                       17   occurred and right before Plaintiff quit, and as such Ms. Dorado could not have conspired with her

                                       18   co-defendants or otherwise “allowed” the alleged abuse to occur over the preceding year.

                                       19           Plaintiff’s claim that Ms. Dorado refused to investigate either of her complaints in March or

                                       20   April 2017 is also false. Ms. Dorado has already provided two e-mails she sent to Plaintiff while still

                                       21   employed via the e-mail account Plaintiff has admitted is hers. The first is dated March 10, 2017, and

                                       22   is in response to the vague allegation of theft and complaint concerning her reduced hours Plaintiff

                                       23   alleges she made the day prior (March 9, 2017). See Exhibit A attached hereto (Dana Dorado’s Initial

                                       24   Disclosures); see also First Amended Complaint, ECF No. 7 at ¶ 57 (“On March 9, 2017, Sandra

                                       25   complained to HR and because Ceballes reduced her hours and as a result her income.”). Again, and

                                       26   critically, Plaintiff admits that she did not inform Ms. Dorado about the alleged sexual assault at that

                                       27   time (March 9, 2017). ECF No. 7 at ¶ 57-60 (“Sandra did not initially tell HR about the rapes, sexual

                                       28
                                            1
                                               Ms. Dorado has moved to dismiss Plaintiffs’ claims which are incurably deficient even if Plaintiff’s
                                            allegations were taken as true. ECF No. 23.
                                                                                            Page 3 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 4 of 12



                                        1   assaults, degrading language used to speak about her, or the inhumane working conditions . . .”).

                                        2   Regardless, Ms. Dorado immediately responded to Plaintiff and attempted to investigate her

                                        3   unparticularized claim of theft and her complaint of reduced hours. See Exhibit A at

                                        4   DORADO_000001.

                                        5              The second e-mail was sent by Ms. Dorado to Plaintiff the following month on April 18, 2017.

                                        6   See id. This e-mail was in response to a voicemail Plaintiff left that same day in which Plaintiff

                                        7   vaguely referenced, for the very first time, sexual harassment and retaliation, though she did not

                                        8   provide any details such as names or dates. See ECF No. 64 at 8:3-5 (Stating in her Opposition to Ms.

                                        9   Dorado’s Motion to Dismiss that her Complaint is sufficient because “it asserts that Ms. Dorado was

                                       10   first notified of serious workplace violations on March 9, 2017 [theft and hours] and then again on

                                       11   April 18, 2017” [sexual harassment, retaliation, and hours]). In that April 18th e-mail, Ms. Dorado

                                       12   told Plaintiff that “we take these concerns very seriously and would like to conduct an investigation,”
10845 Griffith Peak Drive, Suite 600




                                       13   requested information from Plaintiff to do so, asked Plaintiff to be “as detailed as possible,” and
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   invited Plaintiff to contact her further. See Exhibit A at DORADO_000001. Yet again, Plaintiff did

                                       15   not respond to Ms. Dorado. Instead, she quit shortly thereafter, though she admits in her updated

                                       16   NERC charge that no adverse actions were taken against her in the short two-and-a-half-week period

                                       17   between her first notifying Ms. Dorado of the alleged harassment and her job abandonment. See

                                       18   Exhibit 4 to First Amended Complaint, ECF No. 7-4. And we now know that Plaintiff had already

                                       19   filed her complaint with NERC by the time she states she first notified Ms. Dorado, in which she
                                       20   falsely stated that she had already reported her claims to management but that management did

                                       21   nothing. See Exhibit 2 to First Amended Complaint, ECF No. 7-2 (stating “I filed my complaint of

                                       22   discrimination with the Nevada Equal Rights Commission on April 17, 2017” and later falsely stating

                                       23   “I have complained internally to management and the Respondent has failed to address my complaints

                                       24   . . .”).

                                       25              Plaintiff’s allegations against Ms. Dorado that she (1) knew of, and permitted, the assaults to

                                       26   occur; and (2) did not attempt to investigate are simply false. The timeline of events and Plaintiff’s

                                       27   own admission that she did not report any of the underlying allegations of assault to Ms. Dorado until

                                       28   the eve of her job abandonment means it was impossible for Ms. Dorado to have conspired with the


                                                                                            Page 4 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 5 of 12



                                        1   other individual co-defendants to “allow” those assaults to occur over the prior year. They also show

                                        2   that Ms. Dorado was not made aware of these alleged assaults until well after they occurred.

                                        3           In spite of this, Plaintiff has doubled down on her allegations against Ms. Dorado, falsely

                                        4   asserting in her Opposition to Ms. Dorado’s Motion to Dismiss that Ms. Dorado “refused to

                                        5   investigate outrageous and criminal conduct” and so Ms. Dorado should be liable for her

                                        6   “unwillingness to put a stop to these egregious and inhumane conditions[.]” ECF No. 64 at 10:25-

                                        7   11:1 (emphasis in original). All of this information was in Plaintiff’s and her counsel’s possession

                                        8   long before she amended her complaint to add Ms. Dorado as a defendant given counsel’s

                                        9   representation of Plaintiff in the months-long pre-suit NERC investigation, and long before Plaintiff

                                       10   recklessly accused Ms. Dorado in public filings of “tolerat[ing], allow[ing] and ultimately

                                       11   benefit[ting]” from “forced labor and sex slavery[.]” See Opp., ECF No. 64 at 2:11; 11:19-20.

                                       12           It is clear that Plaintiff’s counsel failed to conduct a reasonable investigation prior to
10845 Griffith Peak Drive, Suite 600




                                       13   slandering Ms. Dorado with these false and salacious allegations. Worse, Plaintiff has refused to
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   withdraw her claims against Ms. Dorado after receiving notice of their falsity, with the benefit of this

                                       15   specific information highlighted for her, within the safe-harbor period. See Exhibit C (Letter from J.

                                       16   Hicks to M. Hill and H. Sull dated Oct. 8, 2019). Accordingly, sanctions under Fed. R. Civ. P. 11 are

                                       17   appropriate to compensate Ms. Dorado for the time spent thus far litigating this frivolous lawsuit and

                                       18   to deter like conduct in the future. Schutts v. Bently Nev. Corp., 966 F. Supp. 1549, 1566 (D. Nev.

                                       19   1997) (“The court must devise a form of sanction sufficient to help defray Defendant's litigation

                                       20   expenses and also to deter future conduct . . .”).

                                       21   II.     ARGUMENT

                                       22           A. Legal Standard

                                       23           Fed. R. Civ. P. 11 “is to be applied vigorously to ‘curb widely acknowledged abuse from filing

                                       24   of frivolous pleadings.’” In re Grantham Bros., 922 F.2d 1438, 1441 (9th Cir. 1991) (quoting Zaldivar

                                       25   v. City of Los Angles, 780 F.2d 823, 829-830 (9th Cir. 1986)). Accordingly, if a party or his counsel

                                       26   files a paper in violation of Rule 11, a court may “impose an appropriate sanction upon the attorneys,

                                       27   law firms, or parties that have violated” the rule. Id. Appropriate sanctions may include an order

                                       28   directing payment to the moving party for some or all the reasonable attorneys’ fees and other


                                                                                          Page 5 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 6 of 12



                                        1   expenses incurred as a direct result of the Rule 11 violation. Fed. R. Civ. P. 11(c)(2). Additionally,

                                        2   Rule 11 authorizes non-monetary sanctions, such as the dismissal of a pleading. Id.

                                        3           When a "complaint is the primary focus of Rule 11 proceedings, a district court must conduct

                                        4   a two-prong inquiry to determine (1) whether the complaint is legally or factually baseless from an

                                        5   objective perspective, and (2) if the attorney has conducted a reasonable and competent inquiry before

                                        6   signing and filing it." Christian v. Mattel, Inc., 286 F.3d 1118, 1127 (9th Cir. 2002) (internal

                                        7   quotations and citation omitted). As shorthand for this test, the word "frivolous" is used "to denote a

                                        8   filing that is both baseless and made without a reasonable and competent inquiry." Holgate v.

                                        9   Baldwin, 425 F.3d 671, 675-676 (9th Cir. 2005) (affirming imposition of sanctions against attorney

                                       10   for filing frivolous complaint) (quoting Moore v. Keegan Mgmt. Co (In re Keegan Mgmt. Co., Sec.

                                       11   Litig.), 78 F.3d 431, 434 (9th Cir. 1996)).

                                       12           To survive Rule 11 scrutiny, Plaintiff must demonstrate that it made a “reasonable and
10845 Griffith Peak Drive, Suite 600




                                       13   competent inquiry.” In order to determine whether a party made a “reasonable inquiry,” a court should
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   consider that party’s actions under the circumstances of the case. Id. at 1364 (citing Cooter & Gell v.

                                       15   Hartmarx Corp., 496 U.S. 384, 401-402, 110 S.Ct. 2447, 2459 (1990)). “The issue in determining

                                       16   whether to impose sanctions under Rule 11 is whether a reasonable attorney, having conducted an

                                       17   objective reasonable inquiry into the facts and law, would have concluded that the offending paper

                                       18   was well-founded.” In re Keegan Management Co., Sec. Litig., 78 F.3d 431, 434 (9th Cir. 1996)).

                                       19   Sanctions under Rule 11 must be imposed upon litigants and counsel who file baseless papers without

                                       20   first conducting a reasonable and competent inquiry. Id. at 1560. Sanctions are appropriate even where

                                       21   other portions of the pleading are nonfrivolous or otherwise do not violate Rule 11. Townsend v.

                                       22   Holman Consulting Corp., 929 F.2d 1358, 1367 (9th Cir. 1990).

                                       23           B. The Claims Alleged by Plaintiff in her Complaint and Allegations Made by Her in

                                       24                Her Briefs Are Knowingly False

                                       25           Sanctions under Rule 11 are appropriate because Plaintiff and her counsel have initiated and

                                       26   knowingly maintained false claims against Ms. Dorado. These claims are directly contradicted by

                                       27   Plaintiff’s own statements and the timeline of events set forth in the very documents she has relied

                                       28   upon in her briefing. Plaintiff’s counsel had this information before they added Ms. Dorado to this


                                                                                          Page 6 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 7 of 12



                                        1   lawsuit because Plaintiff is the source, and they represented her for months in the NERC investigation

                                        2   before initiating these proceedings.

                                        3           In particular, Plaintiff has falsely alleged in her First Amended Complaint that Plaintiff “did,

                                        4   in fact, report the sexual assaults to Sbarro Pizza’s Human Resources Department” but that “Sbarro

                                        5   Pizza HR did nothing” and, instead, “the hostile work environment became even more hostile after

                                        6   [Plaintiff] complaint to Sbarro Pizza HR” until Plaintiff “could no longer take it and she quit Sbarro

                                        7   in disgust in or about May 2017.” ECF No. 7 at 2:5-9. The following timeline, constructed from

                                        8   Plaintiff’s own allegations and her submission to NERC, prove that Ms. Dorado was unaware of any

                                        9   claimed sexual assault until right before Plaintiff quit, and after they had ceased, thus she cannot have

                                       10   possibly “conspired” with her co-defendants to allow the repeated rapes. Second, the evidence shows

                                       11   Ms. Dorado immediately attempted to investigate Plaintiff’s claim when notified. Ms. Dorado did not

                                       12   “stand by” and allow Plaintiff to be abused over the course of her employment, as is falsely stated.
10845 Griffith Peak Drive, Suite 600




                                       13           The following are the most relevant dates and information as taken from the First Amended
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   Complaint, exhibits attached thereto, Plaintiff’s Opposition to Ms. Dorado’s Motion to Dismiss and

                                       15   exhibits attached thereto, and two e-mails from Ms. Dorado to Plaintiff, all of which Plaintiff had

                                       16   before filing suit:

                                       17           •    Plaintiff began her employment with Sbarro on April 13, 2016 at the location
                                                         in the Las Vegas Convention Center. First Amended Complaint, ECF No. 7 at
                                       18                ¶ 24. Ceballes was the General Manager and he hired and directly supervised
                                                         Plaintiff. Id.
                                       19
                                                    •    Ceballes began raping Plaintiff “nearly one to two times a week.” Id. at ¶ 27.
                                       20
                                                    •    On March 9, 2017 – approximately 9 months after she alleges she began being
                                       21                raped, Plaintiff complained to Human Resources, but only because Ceballes
                                                         reduced her hours, and Plaintiff informed HR that individuals were stealing
                                       22                from the store. Id. at ¶¶ 57-58.
                                       23           •    Plaintiff admits she did not tell Human Resources about the alleged sexual
                                                         assault at that time. Id. at ¶ 60.
                                       24
                                                    •    Ms. Dorado made contact with Plaintiff to discuss her allegation of theft and
                                       25                her complaints as to her hours. Id. at ¶ 59. Ms. Dorado e-mailed Plaintiff the
                                                         following day at “perez.sandra74@yahoo.com” which is her personal e-mail
                                       26                address. See Exhibit B, Plaintiff’s Third Amended Answers to Defendant’s First
                                                         Set of Interrogatories to Plaintiff, Response to Interrogatory No. 15. Ms.
                                       27                Dorado wrote:
                                       28                           Hi Sandra,

                                                                                          Page 7 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 8 of 12


                                                                       Please find attached the accused statement form. Please be as
                                        1                              detailed as possible using specific names, dates and witnesses.
                                                                       Please call me if you have any questions.
                                        2
                                                                       Best Regards,
                                        3
                                                                       Dana
                                        4

                                        5   See Exhibit A, attached hereto (Dana Dorado’s Initial Disclosures) at DORADO_000001.
                                        6           •    Attached to Ms. Dorado’s March 10, 2017 e-mail was Sbarro Pizza’s
                                                         Investigation Statement. Id. at DORADO_000002-3. That statement informed
                                        7                Plaintiff that “Sbarro takes complaints from its employees very seriously” and
                                                         asked that Plaintiff describe in detail what happened, where it happened, when,
                                        8                and what she and others did. Id. Plaintiff did not return that form.
                                        9           •    Then in “Spring of 2017” (First Amended Complaint, ECF No. 7 at ¶ 66)
                                                         Plaintiff alleges she complained for the first time about sexual assault. Plaintiff
                                       10                has since admitted in her Opposition to Ms. Dorado’s Motion to Dismiss that
                                                         the precise date was April 18, 2017. ECF No. 64 at 8:3-5.
                                       11
                                                    •    Yet, Plaintiff had already filed her complaint for discrimination with NERC on
                                       12                April 17, 2017, the day before she first mentioned anything to Ms. Dorado about
10845 Griffith Peak Drive, Suite 600




                                                         sexual assault. See First Amended Complaint, ECF No. 7 at ¶ 6 (“Sandra timely
                                       13
   Las Vegas, Nevada 89135




                                                         filed her complaint of discrimination with NERC on April 17, 2017 . . .”).
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14           •    The “latest date(s) discrimination took place” is listed by Plaintiff in her
                                                         updated NERC charge as April 18, 2017 (id. at Exhibit 4), which is the date she
                                       15                first reported harassment to Ms. Dorado. Thus, she experienced nothing further
                                                         after first reporting;
                                       16
                                                    •    On April 18, 2017 – the day after she filed her complaint with NERC and the
                                       17                same day Plaintiff admits she first reported sexual harassment to Ms. Dorado –
                                                         Ms. Dorado followed up with Plaintiff via e-mail:
                                       18
                                                                Good Afternoon,
                                       19
                                                                I received a message regarding your concern at work. As we have
                                       20                       previously discussed we take these concerns very seriously and would like
                                                                to conduct an investigation. The first step in the investigation process is for
                                       21                       you to complete the attached statement form. Please be as detailed as
                                                                possible with all of your concerns include Names [sic], dates, specifically
                                       22                       what happened and list any witnesses.
                                       23                       Please feel free to contact me if you have any questions.
                                       24   See Exhibit A at DORADO_000001.
                                       25           •    Ms. Dorado again attached the investigative form so that Plaintiff could provide
                                                         details. Id. Plaintiff did not return it and instead quit, proceeded with her
                                       26                already-filed NERC charge, and ultimately filed this lawsuit, specifically
                                                         amending it to allege claims against Ms. Dorado and accusing Ms. Dorado in
                                       27                briefing of knowing about the assaults, allowing them to occur, and personally
                                                         benefitting from them. ECF No. 64 (Plaintiff’s Opposition to Ms. Dorado’s
                                       28                Motion to Dismiss).

                                                                                              Page 8 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 9 of 12



                                        1           Rather than take an objective look at their own evidence, Plaintiff and her counsel have instead

                                        2   doubled down and have made additional inflammatory, false allegations at Ms. Dorado. For example,

                                        3   Plaintiff alleges that Ms. Dorado “stood by” while Plaintiff was “brutally and repeatedly raped and

                                        4   abused” and chastises Ms. Dorado, stating that Ms. Dorado’s own actions, or lack thereof, “have

                                        5   placed her in the position she now finds herself in, as one of the Defendants of [sic] this lawsuit.”

                                        6   ECF No. 64 at 2:8-10 (Plaintiff’s Opposition to Ms. Dorado’s Motion to Dismiss). Plaintiff has made

                                        7   every effort to inflame the facts and publicize her claims, going so far as to describe herself as an

                                        8   “indentured servant, under a new form of American sex slavery.” Id. at 6:27. 2 Plaintiff has further

                                        9   alleged that “Ms. Dorado refused to investigate outrageous and criminal conduct” by the individual

                                       10   co-defendants, despite already having in her possession the aforementioned e-mails from Ms. Dorado

                                       11   asking for more information so she can conduct an investigation. Id. at 10:25-26 (emphasis in

                                       12   original). Plaintiff has further asserted that Ms. Dorado was “unwilling[] to put a stop to these
10845 Griffith Peak Drive, Suite 600




                                       13   egregious and inhumane conditions” and that she “allow[ed] this type of depraved behavior to
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   continue.” Id. at 10:28-11:2. Ms. Dorado is accused of “conspiring and working in concert” with her

                                       15   individual co-defendants to “allow[] these shocking behaviors by the co-Defendants to continue,

                                       16   under her watch and her notice[.]” Id. 11:15-18. Plaintiff alleges that this was “forced labor and sex

                                       17   slavery and [Ms. Dorado] tolerated, allowed and ultimately benefited from it.” Id. at 11:19-20. Ms.

                                       18   Dorado allegedly “refus[ed] to do her job and put a stop to these actions[.]” Id. at 14:24. Plaintiff

                                       19   insists that “Ms. Dorado wishes to downgrade and minimize her involvement, as anyone would, in

                                       20   such a disgusting and horrific account of workplace rape, repeated sexual assaults by three

                                       21   perpetrators, and violence in the workplace[,]” (id. at 15:1-3) and that Ms. Dorado’s “actions, or lack

                                       22   of, rise to extreme and outrageous conduct as a matter of law.” ECF No. 64 at 16:19-20. Ms. Dorado

                                       23   supposedly refused to “stop the repeated workplace rape, repeated sexual assaults by three

                                       24   perpetrators, and violence in the workplace[,]” after Plaintiff misrepresents that she “reported the

                                       25   assaults to [Ms. Dorado].” Id. at 17:5-8.

                                       26

                                       27

                                       28   2
                                              A protest against Defendants, including Ms. Dorado, was organized and took place outside the courthouse
                                            steps at the parties’ Early Neutral Evaluation, for which Ms. Dorado was forced to travel from Colorado, where
                                            she resides, to attend.
                                                                                            Page 9 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 10 of 12



                                        1           Every single one of these factual allegations is false, and Plaintiff’s entire legal theory against

                                        2   Ms. Dorado is fabricated. Plaintiff knows this because she knows when she first informed Ms. Dorado

                                        3   of alleged sexual harassment, when she went to NERC, and when she quit. Plaintiff’s counsel knows

                                        4   this because that information was within counsel’s possession both through Plaintiff and through the

                                        5   NERC investigation. And, the two e-mails referenced in Ms. Dorado’s initial disclosures, which

                                        6   simply prove what Plaintiff already knew but omitted, were obtainable from Plaintiff’s own e-mail

                                        7   account. They were also provided to Plaintiff’s counsel in discovery months ago, before Plaintiff

                                        8   made the majority of the aforementioned allegations against Ms. Dorado in her Opposition to the

                                        9   Motion to Dismiss. 3 And, both Plaintiff and her counsel have been specifically notified of the same

                                       10   via the undersigned’s October 8, 2019 letter, to which a draft of this Motion was attached. The

                                       11   allegations made by Plaintiff and maintained by her counsel are reckless, false, and life-altering for

                                       12   Ms. Dorado. Plaintiff and her counsel simply do not care.
10845 Griffith Peak Drive, Suite 600




                                       13           This conduct is sanctionable under Rule 11, which is aimed at addressing two separate
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   problems: "first, the problem of frivolous filings; and second, the problem of misusing judicial

                                       15   procedures as a weapon for personal or economic harassment." United States ex rel. Lawyers Title

                                       16   Ins. Corp. v. Mortgages, Inc., 1990 U.S. Dist. LEXIS 20939, *6-7 (D. Nev. Aug. 3, 1990) (quoting

                                       17   Lemos v. Fencl, 828 F.2d 616, 618 (9th Cir. 1987); Zaldivar v. City of Los Angeles, 780 F.2d 823,

                                       18   830 (9th Cir. 1986)). A filing is frivolous under Rule 11 if it is unreasonable when viewed from the

                                       19   perspective of "a competent attorney admitted to practice before the district court." Id. (quoting

                                       20   Zaldivar, 780 F.2d at 830). "Rule 11 sanctions shall be assessed if the paper filed in district court and

                                       21   signed by an attorney or an unrepresented party is frivolous, legally unreasonable, or without factual

                                       22   foundation, even though the paper was not filed in subjective bad faith." Id. at 831 (emphasis added).

                                       23           Plaintiff’s allegations against Ms. Dorado are fabricated and Plaintiff’s counsel – who handled

                                       24   the NERC investigation and so should be acutely aware of the facts – knew or would have known this

                                       25   had they conducted a reasonable inquiry. Plaintiff has instead chosen to ignore the impossibility of

                                       26   her claims, and she and her counsel have directed the anger Plaintiff holds for the other defendants

                                       27
                                            3
                                             Again, Plaintiff had the same counsel, Ms. Sull, representing her in the NERC proceedings, so counsel is or
                                       28   should have been intimately aware of these issues before amending the complaint to add Ms. Dorado and
                                            before lobbing incendiary, false allegations against Ms. Dorado in Plaintiff’s Opposition to the Motion to
                                            Dismiss.
                                                                                          Page 10 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 11 of 12



                                        1   against Ms. Dorado, with no regard for the havoc it may wreak on Ms. Dorado’s personal life. This

                                        2   is the type of conduct Rule 11 is intended to address, and Ms. Dorado respectfully requests that the

                                        3   Court impose sanctions against Plaintiff and her counsel for the foregoing reasons.

                                        4   III.    CONCLUSION

                                        5           Plaintiff’s allegations against Ms. Dorado are fabricated and Plaintiff knew it. Her counsel

                                        6   should have known the same through even the most preliminary investigation because they had this

                                        7   information in their possession before filing a lawsuit. And both Plaintiff and her counsel should have

                                        8   immediately taken corrective measures and dismissed the claims against Ms. Dorado when

                                        9   specifically noticed. But they did not, and instead still insist on misdirecting their anger at Ms. Dorado

                                       10   while Ms. Dorado sits, wringing her hands, waiting to be exonerated of these frivolous allegations.

                                       11   The filing and pursuant of these claims by Plaintiff and both of her counsel are wholly unjustifiable

                                       12   and Ms. Dorado respectfully requests that the Court impose sanctions to compensate for the time and
10845 Griffith Peak Drive, Suite 600




                                       13   expense spent litigating this lawsuit, and to deter future similar conduct. Schutts, 966 F. Supp. at 1560
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14   (“[U]nder Rule 11, a violation may warrant imposition of fees covering the entire course of the

                                       15   litigation if the complaint was filed in violation of the Rule.”) (citing Chambers v. NASCO, Inc., 501

                                       16   U.S. 32, 41 n.8, 115 L. Ed. 2d 27, 111 S. Ct. 2123 (1991)).

                                       17           DATED this 30th day of October 2019.
                                                                                                   GREENBERG TRAURIG, LLP
                                       18

                                       19                                                           /s/Jason Hicks
                                                                                                   MARK E. FERRARIO (Nevada Bar No. 1625)
                                       20                                                          JASON K. HICKS (Nevada Bar No. 13149)
                                                                                                   10845 Griffith Peak Drive, Suite 600
                                       21                                                          Las Vegas, Nevada 89135
                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                                                                         Page 11 of 11
                                            ACTIVE 46081246v2
                                            Case 2:19-cv-00373-APG-NJK Document 90 Filed 10/30/19 Page 12 of 12



                                        1                                     CERTIFICATE OF SERVICE

                                        2           I hereby certify that on the 30th day of October 2019, a true and correct copy of the foregoing

                                        3   was filed electronically via the Court’s CM/ECF system. Notice of filing will be served on all parties

                                        4   by operation of the Court’s EM/ECF system, and parties may access this filing through the Court’s

                                        5   CM/ECF system.

                                        6

                                        7                                                         /s/ Andrea Rosehill
                                                                                                 An employee of GREENBERG TRAURIG
                                        8

                                        9

                                       10

                                       11

                                       12
10845 Griffith Peak Drive, Suite 600




                                       13
   Las Vegas, Nevada 89135
     Greenberg Traurig, LLP



      (702) 792-9002 (fax)
          (702) 792-3773




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19
                                       20

                                       21

                                       22

                                       23

                                       24

                                       25

                                       26

                                       27

                                       28


                                            ACTIVE 46081246v2
